Citation Nr: 1711412	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a polycystic kidney disease, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include undifferentiated somatoform disorder, and mood disorder not otherwise specified (NOS).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of this hearing is associated with the claims file.

In December 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

As noted in the December 2014 remand, the Board has expanded the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability, to include undifferentiated somatoform disorder, and mood disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


In the course of this appeal, the issue of entitlement to a TDIU was added to the list of issues in appellate status, as they appear in supplemental statements of the case   that were issued to the Veteran in May 2016 and July 2016.  Normally, the Veteran would have to go through the process of filing a notice of disagreement, receiving a statement of the case (rather than a supplemental statement of the case), and filing a substantive appeal in order for an issue to be perfected for appellate review.  Given, however, that the Veteran has been led to believe that the issue of entitlement to a TDIU is on appeal, the Board will include it on the list of appealed issues in this case.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issues of entitlement to service connection for PTSD, entitlement to service connection for an acquired psychiatric disability other than PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not exhibit polycystic kidney disease in service, and polycystic kidney disease is not otherwise shown to be associated with his active service, with a service-connected disability, or with presumed in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for polycystic kidney disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant evidence has been obtained and associated with the claims folder to satisfy VA's duty to assist, as all obtainable evidence identified by the appellant relative to the issue on appeal has been obtained and associated with the claims folder.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the RO has obtained the Veteran's service treatment records, service personnel records, VA medical records, and available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in December 2015 and April 2016.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and performed appropriate examinations.  The examination reports describe the basis for finding no etiological link between the Veteran's claimed disability and service, to include in-service herbicide exposure and service-connected disability.  For these reasons, the Board concludes that the VA examination reports of record in this case provide adequate bases for a decision on the Veteran's service connection claim.

The Veteran also presented testimony concerning his claim at a September 2014 Board hearing.  At this hearing, the undersigned Veterans Law Judge explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for polycystic kidney disease.   He essentially contends that this disability developed as a result of in-service exposure to herbicide agents during his service in the Republic of Vietnam.  Alternatively, he contends this disability developed as a result of, or has been aggravated by, his service-connected diabetes mellitus, type II.  At his Board hearing, the Veteran also set forth a theory that his polycystic kidney disease may have a causal or aggravating relationship with medication he is taking for service-connected disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  In the case at hand, polycystic kidney disease is not listed as a chronic disability under 38 C.F.R. § 3.3009(a).  Therefore, entitlement to presumptive service connection based on the presence of a chronic disability is not warranted and need not be considered further.  

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case at hand, VA has established that the Veteran served in Vietnam during the presumptive period and, therefore, exposure to herbicides in service is conceded.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

In the case at hand, private treatment records reflect that the Veteran has been diagnosed with polycystic kidney disease.  The Board observes that polycystic kidney disease is not listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, the Veteran's polycystic kidney disease is not entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, presumptive service connection based on Agent Orange exposure must be denied.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran testified at his hearing that he was diagnosed with polycystic kidney disease when he started going to VA in the early 1990s, which is more than 20 years after his separation from service.  The Veteran does not contend, and the service treatment records and post-service medical records do not indicate, that his polycystic kidney disease started during service.  The Board will therefore consider whether the Veteran's polycystic kidney disease is etiologically related to his presumed herbicide exposure or a service-connected disability.   

Review of the Veteran's relevant medical records reveals that no doctor, VA or private, has opined that his polycystic kidney disease was caused or aggravated by a service-connected disability, or that there is an etiological relationship between polycystic kidney disease and presumed in-service herbicide exposure.  The Veteran also testified at his Board hearing that he has never been told by a doctor that his kidney disease is related to herbicide exposure.  

There are two relevant VA examinations of record.  The first of these is a December 2015 examination report in which the examiner opines that the Veteran does not have diabetic nephropathy or renal dysfunction that is caused by his service-connected diabetes mellitus.  The Board notes that, while the December 2015 VA examiner does not opine as to whether the evidence reflects that the Veteran's polycystic kidney disease was aggravated by such disability, no competent evidence of record has suggested such a relationship in this case, and no medical evidence has been submitted that posits such a relationship is even possible.  To the extent that the Veteran speculated at his hearing that his medication use may have aggravated his condition, the Board notes that the Veteran, as a layperson, does not possess the necessary medical expertise to draw such a medical conclusion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In light of these factors, the Board finds that the lack of an express aggravation opinion does not render this opinion inadequate.  This examination is highly probative in that it was authored by a physician and is based on review of the claims file and interview and examination of the Veteran.  

The second relevant opinion appears in the April 2016 VA examination report and pertains to the claimed relationship between the Veteran's polycystic kidney disease and his presumed in-service herbicide exposure.  Following description of the Veteran's pertinent history and the findings on examination, the examiner opined that the Veteran's polycystic kidney disease is not at least as likely as not (less than 50 percent probability) related to the Veteran's presumed in-service herbicide exposure.  He noted that October 2013 renal ultrasound findings are consistent with autosomal dominant polycystic kidney disease (ADPKD).  In his rationale, the examiner cited findings in UpToDate noting that, in most cases, this disease is inherited, but the affected parent has died without a diagnosis or is alive with a mild form of the disease that has gone undetected.  The examiner noted that the Veteran in the case at hand does not know his father.  This opinion is highly probative in that it was authored by a physician and is based on review of the record and interview and examination of the Veteran.  

The only contrary opinion comes from the Veteran himself.  However, the issue at hand in this case is of sufficient medical complexity such that the Veteran is not considered to be competent to provide such medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's polycystic kidney disease was caused or aggravated by service, by a service-connected disability, or by herbicide exposure.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for polycystic kidney disease must be denied.


ORDER

Entitlement to service connection for a polycystic kidney disease, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II, is denied.


REMAND

The Veteran has claimed entitlement to service connection for PTSD.  He essentially contends that this disability developed as a result of stressor events that occurred while he was stationed in the Republic of Vietnam during the Vietnam Era.  Specifically, he has described witnessing Vietnamese children and adults being shot at (or in their direction) in Da Nang Harbor when they were loading and unloading boats with food and injured soldiers.  On one particular occasion, he was manning the machine gun and shot above the heads of the children.

The record reflects that the Veteran has reported an in-service stressor that is related to his fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304(f)(2),(3) (2016).  As such, service connection may be established if a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  See id.

In the case at hand, the Board must next determine whether the Veteran has a valid PTSD diagnosis and whether such diagnosis is related to the verified stressor.  In brief, there are two VA examination reports that are relevant to this remand that present contradictory opinions with respect to whether the Veteran has a valid PTSD diagnosis.

First, a February 2009 VA examination report diagnoses mild PTSD.  It concedes the Veteran's reported stressor as described above, and it expressly notes that the Veteran could not name any particular post-military traumas.  This information is suggestive that any diagnosed PTSD is based upon the only verified, valid in-service stressor.  The examination report includes a summary of the pertinent evidence of record, as well as results of interview and examination of the Veteran.  The examiner noted that the Veteran "produced a valid response set to the Minnesota Multiphasic Personality Inventory-II and the overall profiles most pronounced scales having to do with hypochondriasis and conversion hysteria and indicating a somatoform disorder."  The examiner noted that, according to research, this is indicative of an individual who tends to be immature, egocentric, demanding, and possibly selfish.  He noted that such individuals tend to exaggerate and/or misperceive physical stimuli and report physical problems that are beyond the scope of physical medical findings.  The profile indicates some possibility of mood problems, and the paranoia and schizophrenia scales were elevated.  The PTSD PK scale was elevated to 88 T-scores and was significant.

An April 2016 VA examination report noted that, "[d]ue to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms, this examiner cannot ethically provide a diagnosis at this time."  The examiner outlined the results of diagnostic testing to support her conclusion.  She noted "highly variable and contradictory" self-reports of symptoms and impairment, and "atypical" behavior during the examination.  Results of symptom validity testing "are suggestive of a motivated attempt to appear as though one has PTSD."  She noted that the Veteran's results in the MMPI-2-RF reflected overreporting related to memory complaints.  While testing did show the Veteran reported some symptoms consistent with PTSD, she noted that they could also be explained by other factors.  As such, the examiner determined, the Veteran's "personality testing results are not sufficient to support a PTSD diagnosis, especially in the context of evidence which suggests concerns regarding the credibility of the Veteran's self-report."  

A July 2016 addendum opinion, written by the author of the April 2016 report, notes that the examiner's re-review of a March 2010 private opinion does not change her conclusions.  She noted that the March 2010 examiner "did not conduct any structured psychological or symptom validity testing such that she appears to have given the diagnosis of PTSD based entirely on the Veteran's self-report."  She noted that on her own "test of symptom validity which was ... specifically standardized on a sample of veterans applying for financial compensation for a claim of disability resulting from PTSD, [the Veteran's] score was well above (nearly 3 times) the established cutoff, indicating a motivated attempt to appear as though he has PTSD."  

The Board notes that, because the Veteran's stressor was based on a fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304(f)(2),(3) (2016), the confirmation of the sufficiency of the stressor, the PTSD diagnosis, and the etiology opinion must come from a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to form the basis for a grant of service connection.  Therefore, the March 2010 opinion does not qualify.  However, the February 2009 opinion would potentially qualify as a basis for awarding entitlement to service connection for PTSD.  The prior remand had requested that the examiner also comment on the February 2009 examination report, but it appears that this aspect of the remand was inadvertently overlooked.  The Board does not possess the necessary medical expertise to determine whether the February 2009 VA examiner conducted symptom validity testing and, therefore, has presented an opinion that is based on valid testing results.  The Board finds it necessary to remand this case to determine whether the February 2009 VA examination report is based on a valid report of symptoms.

Because both of the remaining claims (entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to a TDIU) are dependent upon the outcome of the PTSD claim, the Board will defer consideration of those claims at this time.

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Please send the claims file to an appropriate examiner (preferably either the examiner who authored the February 2009 opinion or the examiner who conducted the April 2016 examination and authored the July 2016 addendum) for an opinion on the following:

Please discuss and provide an opinion on whether the February 2009 opinion, which diagnoses mild PTSD, is based on an evaluation that includes symptom validity testing.  In doing so, please discuss the testing that is noted to have been conducted and explain how such testing informs interpretation of the validity of the Veteran's reported symptoms.  

If it is unclear based on the February 2009 report whether symptom validity testing was employed, please so state and explain the basis for this opinion.

3.  Following completion of the above, please readjudicate the remaining issues on appeal (including entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to a TDIU).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


